Citation Nr: 1441862	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation for service-connected adjustment disorder in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

This appeal was processed using the paperless, electronic claims processing systems located on Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, had active military service from July 1987 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, in which the RO, in pertinent part, granted service connection for an adjustment disorder at ten percent disabling, effective August 1, 2007.  

In a January 2009 rating decision, the Veteran's rating for his adjustment disorder was readjudicated based on the submission of new and material evidence and was increased to 30 percent disabling, effective August 1, 2007.  See 38 C.F.R. § 3.156(b) (2013).  The appeal continues, as the Veteran is presumed to be seeking the highest rating available.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In May 2011, the Veteran testified at a videoconference Board hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file. 

In May 2011, the Veteran's representative submitted additional evidence accompanied by a statement that the Veteran "waives local review".  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  



FINDING OF FACT

Throughout the entire appeal period, the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, but his service-connected adjustment disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety and panic attacks.  While the Veteran also experiences other symptoms of irritability and depressed mood, his work, ability to work, quality of work, and social functioning has not been significantly impaired, as he has maintained a long-term marriage and employment and occasionally supervises co-workers.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 percent for adjustment disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9440 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision assigned in the February 2008 rating decision, which granted service-connection for adjustment disorder at ten percent disabling, and the subsequent readjudication in January 2009 which increased the Veteran's rating to 30 percent disabling.  The courts have held that once service connection is granted and the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the Veteran was provided with adequate VCAA notice before the grant of service connection - by way of an August 2007 letter - no further VCAA notice is required.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, records from H.D. L., a licensed clinical social worker, and the Norwich Vet Center.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claim was remanded by the Board in December 2013 for development which included scheduling an examination of the Veteran.  An examination was scheduled for March 2014, however the Veteran did not attend but, instead, requested that his claim be adjudicated based on the evidence of record.  See March 2014 Veteran statement.  Since the Veteran did not report to this examination and good cause was not shown, the claim must be decided based on the already existing evidence of record.  Turk v. Peake, 21 Vet. App. 565, 569-70 (2008).  

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in May 2011, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

Indeed, during the Ma y 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal and information was solicited regarding the severity of the Veteran's service-connected adjustment disorder.  Therefore, not only was the issue on appeal "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  In fact, discussion during the hearing revealed the need for further development, as directed in the subsequent December 2013 remand.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim being decided on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for an increased initial rating for adjustment disorder.  Pursuant to the December 2013 Board remand, updated VA and private treatment records were associated with the Veteran's claims file, the Veteran was afforded the opportunity to be examined in March 2013, and the Veteran was sent a Supplemental Statement of the Case in June 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran has been assigned a 30 percent rating for adjustment disorder effective August 2007.  The Veteran seeks an increased initial rating.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, Diagnostic Code 9435 (2013).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2013).  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2013). 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name. 38 C.F.R. § 4.130, Diagnostic Code 9435 (2013). 
 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. Id. at 443.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In October 2007, the Veteran underwent an initial posttraumatic stress disorder (PTSD) exam.  The Veteran reported that he had a twenty year career in the Navy and he served on submarines as a fire control specialist, working with computers and electronics, as well as weapons control.  The Veteran reported two stressors, each of which was a submarine collision.  The Veteran denied any symptoms of anxiety or distress until the second submarine collision in September 2005.  The Veteran reported that, as a result of his stressors, he has trouble trusting others, especially with driving, although he stated that he will allow his wife to drive.  The exam report shows that the Veteran attributes his anxiety to situations in which he is not in control.  The Veteran stated that he thinks about the crash in Bahrain sporadically and when he is not occupied by other thoughts or activities.  The Veteran reported dreams of being in a submarine that sinks.  The Veteran reported that he slept well, without wakening, but was told by his wife that he talked in his sleep as if he still was in the Navy.  

The Veteran stated that he does not suffer from generalized anxiety and that, when he is occupied, he is calm and collected.  The Veteran denied claustrophobia or social anxiety.  The examiner stated there was no evidence of hypervigilance, exaggerated startle reactions, or any other arousal symptoms associated with PTSD.  The Veteran stated that his post military employment involves system development on submarines, further stating that he is conflicted on his employment because he was quite anxious about going on submarines.  The Veteran reported being reminded of his stressors when reviewing submarine safety in his office.  The examiner stated that the Veteran did not exhibit any evidence of difficulties with activities of daily living.  A mental status examination showed that the Veteran was cooperative and anxious, with generally euthymic mood and circumscribed anxiety, and his logical thought remained intact.  The Veteran did not suffer from hallucinations or delusions, and he denied suicidal or homicidal ideation.  The Veteran additionally showed good insight and judgment.  In summary, the VA examiner stated that the Veteran's "anxiety symptoms would not be causing any interference in function at all were it not for his choice to continue to work [in submarines]."  

An opinion from the Norwich Vet Center made in August 2007, stated that the Veteran's symptoms are chronic in nature and existed since 2005.  The Veteran's symptomology was deemed to have significant impairment to his functioning in relationships and marriage.

In March 2008, the Veteran underwent primary care treatment with VA.  The Veteran had a normal psychiatric exam, displaying normal judgment/insight, orientation, recent/remote memory, and mood/affect. The Veteran screened negative for PTSD.  A mental health note from April 2008 showed that the Veteran did not report having any acute issues.  In April 2008, a comprehensive mental health biopsychosocial assessment was made on the Veteran, during which he reported no suicide thoughts or attempts in the past year.  The Veteran stated a history of alcohol abuse.  When discussing his stressors, the Veteran was noticeably upset and tearful when describing them.  The Veteran reported that he had full-time employment.  The Veteran was hyperactive/agitated and was tense when talking about incidents/stressors that he did not want to talk about.  The Veteran reported memory impairment and that he forgets things.  The Veteran exhibited anger, irritability, and anxiousness.  The Veteran reported recurrent, intrusive, distressing memories, nightmares, and distress from triggers.  The Veteran stated that he experienced a feeling of emotional numbness, and had a general state of increased arousal.  VA treatment shows that the Veteran reported severe anxiety, had problems tolerating questions about his experiences, and that he has to excuse himself due to flashbacks and intrusive memories at work.  The Veteran denied depressed mood, and denied suicidal thoughts.  The Veteran stated that he is irritable at home and has significant concentration disturbances.  

Treatment records from May 2008 show that the Veteran had continued problems at work where he needed to excuse himself but stated that, at the time of treatment that day, he had no significant problems.  The Veteran reported that he wakes about four times a night and feels tired, with interest and motivation a little less than normal.  The Veteran's wife reported that the Veteran was very irritable and that he does not shop in stores.  In August 2008 treatment records show his irritability increased at home, he experiences significant concentration disturbances, has a history of panic attacks and that his symptoms lead to severe occupational and social impairments.  

VA mental health notes from September 2008 show that the Veteran was able to maintain a good job, and was motivated to receive treatment.  The Veteran was deemed employed and it was determined that he was managing his disability well.  In October 2008 the Veteran again showed difficulty in discussing his trauma.  In December 2008 the Veteran stated that he experienced increased stress due to his job offer and feared he would be unable to cope.  The Veteran reported that some days he is depressed, with increased irritability, has sleep disruption, and is restless.  The Veteran stated that he fears he will be unable to handle his anxiety when going into submarines or when being in the submarine for work purposes.  The Veteran stated that he had severe anxiety on previous missions and was able to handle it, although it did not feel good.  The Veteran stated that he partially took his new job to challenge himself and to help cure his symptoms.  The Veteran stated that some days he is depressed but is mostly distracted.      

The Veteran testified at a videoconference board hearing and discussed his symptomatology and the extent of his adjustment disorder on his daily functioning.  The Veteran stated that his employment requires him to work in the control rooms of submarines.  The Veteran stated that he functions well on the job, except for unpredictable events.  The Veteran is an electronic technician, and stated that he is very good with electronics.  The Veteran stated that he supervises eight to ten people occasionally.   The Veteran stated that he experiences panic attacks while working and needs to evacuate the vessel, as submarines are a trigger.  He reported having minor panic attacks daily that he can work through, and stated that he occasionally experiences debilitating panic attacks.  When the Veteran has a minor panic attack, he needs to evacuate.  The Veteran stated that he is in constant distress and uses guarding behaviors while working.  The Veteran stated that he works seven days a week.  The Veteran reported that he has no social life and has strained relationships with his children.    

Associated with the record are treatment records and correspondence from H.D.L. LCSW.  In March 2014, H.D.L. stated that he had worked with the Veteran since March 2009, working on coping skills and methods of adjusting to risk situations.  H.D.L. stated that the Veteran has managed his symptoms by modifying his work situations and being aware of his responses to triggers.  A detailed list of employment experiences was included.  The Veteran relayed numerous instances of panic attacks, problems while working, needing to excuse himself, symptoms of anger, and even an incident where he cried while working.  Additionally included in the treatment notes was an incident on a vacation on a cruise ship, where the Veteran experienced panic symptoms.  The Veteran did not, however, report any missed days from work, any incomplete projects, or any incidents of being reprimanded by a supervisor.       

Pursuant to the December 2013 Board remand, the Veteran was scheduled for a VA examination to determine the extent of the Veteran's psychological disability.  The Veteran did not report to the examination.  A submission from the Veteran's representative received in March 2014 stated that the Veteran declined to attend his examination.  The Veteran preferred not to be examined and have to relive telling any of his traumas, which would then cause his symptomatology to flare-up potentially causing great short term impairment.  The Veteran essentially requested that the VA examiner review the evidence of record to determine the extent of his disability. 

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an evaluation in excess of 30 percent for adjustment disorder.  Indeed, the Board finds the preponderance of the evidence shows that, while the Veteran is generally functioning satisfactorily with routine behavior, self-care, and normal conversation, his adjustment disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety and panic attacks.  

The preponderance of the evidence shows the Veteran's symptoms impact him at work, as his job involves system development on submarines.  As a result, the Veteran has reported that he must excuse himself when his symptoms emerge, particularly when he experiences mild panic attacks on a daily basis.  He has also reported using guarding behaviors while working, as he experiences anxiety, flashbacks, and intrusive memories at work.  Despite the foregoing, the preponderance of the evidence shows (1) that the Veteran continues to work and has not specified any instances where his work has suffered or required absence and (2) that he can excuse himself at work, continue to work on complex electrical systems and occasionally manage co-workers.  The Board also notes a history of irritability and depressed mood but finds no evidence that the Veteran's demeanor has influenced his work or employment.  In sum, the evidence reflects that, while the Veteran experiences anxiety and panic attacks at work and other symptoms of irritability and depressed mood, his work, ability to work, and quality of work has not suffered and only results in a slight decrease in work efficiency, with intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds the Veteran's symptoms more nearly approximate the level of disability contemplated by the 30 percent rating, but no higher.  

The preponderance of the evidence shows the Veteran's symptoms also impact his social functioning, as he has manifested increased irritability at home and reports having strained relationships with his kids and no social life otherwise.  However, the Board finds that the social impairment caused by the Veteran's adjustment disorder is contemplated by the 30 percent rating currently assigned, as he has maintained a long-term marriage and has been deemed capable of managing co-workers.   

There is no lay or medical evidence dated which shows the Veteran's disability warrants or more nearly approximates a 50 percent rating.  While the Veteran has reported having minor panic attacks on a daily basis and forgetting things, the Veteran has not exhibited flattened affect, abnormal speech or communication, difficulty in performing complex commands, and has not exhibited impairment to abstract thinking.  Moreover, objective testing has not revealed a formal memory impairment.  In addition, while there is one notation of limited insight and judgment, the preponderance of the evidence reflects that the Veteran's insight and judgment are intact and good.  

The Board is aware that the symptoms listed under the 50 percent rating are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the Veteran's symptoms, including his panic attacks, reported memory impairment, and other symptoms do not result in reduced reliability and productivity and do not more nearly approximate the criteria for a 50 percent rating.

In addition to the forgoing, the Board finds that the evidence described above does not support a finding that the Veteran's adjustment disorder results in deficiencies in most areas or a total social and occupational impairment to warrant a 70 or 100 percent rating.  Indeed, the evidence does not reflect that his symptoms are of the type and severity of those contemplated by the higher 70 and 100 percent ratings or that he has experienced suicidal ideation, obsessional rituals, severely impaired speech, near-continuous panic or depression, spatial disorientation, neglect in personal appearance or hygiene, a gross impairment in thought processes, or persistent delusions, hallucinations, or danger of hurting others.  

In summary, and based on the foregoing, the Board finds that the Veteran's service-connected adjustment disorder more nearly approximates the level of disability contemplated by the 30 percent rating under DC 9440, but no higher.

The Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's adjustment disorder is not inadequate.  Indeed, the Veteran complains mostly of panic attacks and irritability and these are symptoms contemplated in the rating schedule under Diagnostic Code 9440, as are the myriad of other symptoms reflected in the record.  The Veteran does not have any symptoms from his service-connected adjustment disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected adjustment disorder; thus, the schedular evaluations are adequate to rate the Veteran's adjustment disorder.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and, in fact, the evidence shows that he remains employed as an electrical technician despite the severity of his adjustment disorder.  Therefore, the Board finds that TDIU based on the Veteran's service-connected adjustment disorder is not warranted.   

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation for service-connected adjustment disorder in excess of 30 percent is denied.




____________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


